DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Neil Maskeri (Reg. No. 61591) on 06/15/2021.

Listing of Claims:

1.	(Currently Amended)	A system comprising a memory and a processor for process shaping in a retail store environment, the system configured to: 

the captured image and video data and Internet of Things (IoT) devices, Point of Sale (PoS) systems, and Enterprise Resource Planning (ERP) systems of the retail store environment, for extracting and interpreting one or more user activities spanning over a predefined interval;


to determine one or more process variations; 


2.	(Currently Amended)	The system of claim 1, wherein the system includes a set of detectors and integrators for processing image and video data to detect one or more equipment, one or more actions, one or more objects, and one or more users in the retail store environment.
 3.	(Currently Amended)	The system of claim 1, wherein the processor includes a set of feature extractors for detecting instances of semantic objects of one or more classes in video and image data.
4.	(Currently Amended)	The system of claim 1, wherein the processor is configured to aggregate two continuous processes based on a time-space correlation of corresponding actions. 

, wherein the processor is further 
6.	(Currently Amended)	The system of claim 1, wherein the processor is further configured to 
7.	(Original)	A method for process shaping in a retail store environment, comprising: 
capturing image and video data of the retail store environment in real-time, for recognizing one or more actions of one or more entities, and performing global tracking of the one or more entities; 
aggregating and integrating image and video data with information provided by Internet of Things (IoT) devices, Point of Sale (PoS) systems, and Enterprise Resource Planning (ERP) systems of the retail store environment, for extracting and interpreting one or more user activities spanning over a predefined interval;
generating one or more continuous processes based on aggregated and integrated information, each continuous process representing a sequence of user activities in a predefined location within the retail store environment; 
aggregating one or more continuous processes into a merged weighted process, to perform process model extraction, virtualized process modelling and anomalies detection; 
comparing the merged weighted process with a predefined reference process for determining one or more process variations; 

transmitting a nudging message that communicates a nudging action, to one or more entities in the retail store environment; and 
transmitting a reward if the nudging action has been successfully performed by the one or more entities.
8.	(Original)	The method of claim 7 further comprising processing image and video data to detect one or more equipment, one or more actions, one or more objects, and one or more users in the retail store environment.
 9.	(Original)	The method of claim 7 further comprising detecting instances of semantic objects of one or more classes in video and image data.
10.	(Original)	The method of claim 7, further comprising aggregating two continuous processes based on a time-space correlation of corresponding actions. 
11.	(Original)	The method of claim 7, wherein the reference process represents a process developed and implemented as standard by corresponding business and is designed to achieve a predefined level of performance and value to the business.
12.	(Original)	The method of claim 7 further comprising filtering one or more nudging actions, if a number of nudging messages has reached a predefined nudge threshold. 
13.	(Currently Amended)	A computer programmable product for process shaping in a retail store environment, the computer programmable product comprising a non-transitory memory configured to store a set of instructions and a processor configured to execute machine-readable instructions, the set of instructions when executed by a processor causes the processor to: 

aggregate and integrate image and video data with information provided by Internet of Things (IoT) devices, Point of Sale (PoS) systems, and Enterprise Resource Planning (ERP) systems of the retail store environment, for extracting and interpreting one or more user activities spanning over a predefined interval;
generate one or more continuous processes based on aggregated and integrated information, each continuous process representing a sequence of user activities in a predefined location within the retail store environment; 
aggregate one or more continuous processes into a merged weighted process, to perform process model extraction, virtualized process modelling and anomalies detection; 
compare the merged weighted process with a predefined reference process for determining one or more process variations; 
monitor a current version of the merged weighted process and a previous version of the merged weighted process to detect naturally occurring one or more ripple effects, and send one or more nudging messages based on the one or more ripple effects, to the retail store environment; and
transmit a nudging message that communicates a nudging action, to one or more entities in the retail store environment, and transmit a reward if the nudging action has been successfully performed by the one or more entities.
14.	(Original)	The computer programmable product of claim 13, wherein the set of instructions when executed by the processor further causes the processor to process image and video data to detect one or more equipment, one or more actions, one or more objects, and one or more users in the retail store environment.

16.	(Original)	The computer programmable product of claim 13, wherein the set of instructions when executed by the processor further causes the processor to aggregate two continuous processes based on a time-space correlation of corresponding actions. 
17.	(Original)	The computer programmable product of claim 13, wherein the reference process represents a process developed and implemented as standard by corresponding business and is designed to achieve a predefined level of performance and value to the business.
18.	(Original)	The computer programmable product of claim 13, wherein the set of instructions when executed by the processor further causes the processor to filter one or more nudging actions, if a number of nudging messages has reached a predefined nudge threshold.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 18 are allowed.
The closest prior art of record, Lee at al. (U.S. Patent Publication No. 2015/0208043) and Ellenbogen et al. (U.S. Patent Publication No. 2017/0099200), and none of the prior art of record discloses or suggests, alone or in combination, a system comprising a memory and a processor for process shaping in a retail store environment, the system configured to: capture image and video data of the retail store environment in real-time, for recognizing one or more actions of one or more entities, and performing global tracking of the one or more entities; the captured image and video data and Internet of Things (IoT) devices, Point of Sale (PoS) systems, and Enterprise Resource Planning (ERP) systems of the retail store environment, for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application 

/H. A. K./
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456